


EXHIBIT 10.1










EXCLUSIVE LICENSE AGREEMENT













between










THE REGENTS OF THE UNIVERSITY OF CALIFORNIA







and







ACCUREXA, INC.







for







MICROINJECTION BRAIN CATHETER [UC Case No. SF2012-063]











--------------------------------------------------------------------------------







TABLE OF CONTENTS

Article No.

Title

     Page

BACKGROUND

1

1.

DEFINITIONS

2

2.

GRANT

5

3.

SUBLICENSES

7

4.

PAYMENT TERMS

8

5. LICENSE ISSUE FEE 9

6.

LICENSE MAINTENANCE FEE

10

7.

PAYMENTS ON SUBLICENSES

10

8.

EARNED ROYALTIES AND MINIMUM ANNUAL ROYALTIES

10

9.

MILESTONE PAYMENTS

11

10.

INDEXED MILESTONE

12

11.

DUE DILIGENCE

13

12.

PROGRESS AND ROYALTY REPORTS

15

13.

BOOKS AND RECORDS

16

14.

LIFE OF THE AGREEMENT

16

15.

TERMINATION

17

16.

USE OF NAMES AND TRADEMARKS

18

17.

LIMITED WARRANTY

18

18.

LIMITATION OF LIABILITY

19

19.

PATENT PROSECUTION AND MAINTENANCE

19

20.

PATENT MARKING

21

21.

PATENT INFRINGEMENT

21

22.

INDEMNIFICATION

24

23.

NOTICES

25

24.

ASSIGNABILITY

26

25.

FORCE MAJEURE

27

26.

GOVERNING LAWS; VENUE

27

27.

GOVERNMENT APPROVAL OR REGISTRATION

27

28.

COMPLIANCE WITH LAWS

28

29.

CONFIDENTIALITY

28

30.

MISCELLANEOUS

29








--------------------------------------------------------------------------------






























































--------------------------------------------------------------------------------




EXCLUSIVE LICENSE AGREEMENT

for

Microinjection Brain Catheter

UC Case No. SF2012-063

 

This exclusive license agreement ("Agreement") is made effective September 16,
2014 ("Effective Date"), by and between The Regents of the University of
California, a California corporation, having its statewide administrative
offices at 1111 Franklin Street, 12th Floor, Oakland, California 94607-5200
("The Regents") and acting through its Office of Innovation, Technology, and
Alliances, University of California San Francisco (“UCSF”), 3333 California
Street, Suite S-11, San Francisco, CA 94143 and Accurexa, Inc., a Delaware
corporation, having a principal place of business at 201 Spear Street, Suite
1100, San Francisco 94105 ("Licensee").




BACKGROUND




A.

Certain inventions, generally characterized as “Microinjection Brain Catheter”
(UC Case No. SF2012-063) (collectively "Invention"), made in the course of
research at UCSF by Drs. Daniel A. Lim, Matthew Silvestrini, and Tejal A. Desai,
(collectively, the “Inventors”) and are claimed in Patent Rights as defined
below.

B.

The development of the Invention was sponsored in part by the National
Institutes of Health and, as a consequence, this license is subject to
overriding obligations to the United States Federal Government under 35 U.S.C.
§§ 200-212 and applicable regulations including a non-exclusive,
non-transferable, irrevocable, paid-up license to practice or have practiced the
Invention for or on behalf of the United States Government throughout the world.

C.

Dr. Daniel A. Lim was an employee of the Veterans Administration Medical Center
and The Regents at the time of development of the Invention. Certain obligations
to the United States Department of Veterans Affairs ("VA") apply to the
Invention.

D.

The Invention was developed under funding from the California Institute for
Regenerative Medicine ("CIRM") and is therefore subject to the provisions of
Title 17, California Code of Regulations, Sections 100600-100611, and any
subsequently adopted applicable regulations.





Exclusive License SF2012-063   Page 1 of  34




--------------------------------------------------------------------------------



E.

The Licensee and The Regents have executed a Secrecy Agreement (UC Control No.
2014-20-0085) with an effective date of 09/20/2013.

F.

The Licensee and The Regents have executed a Letter of Intent (UC Control No.
2015-30-0004) with an effective date of 07/03/2014.

G.

The scope of such rights granted by The Regents is intended to extend to the
scope of the patents and patent applications in Patent Rights, but only to the
extent that The Regents and the VA have proprietary rights in and to the Valid
Claims of such Patent Rights.

H.

Both parties recognize and agree that Earned Royalties are due under this
Agreement with respect to products and methods and that such royalties will be
paid with respect to both pending patent applications and issued patents, in
accordance with the terms and conditions set forth herein.

I.

The Licensee is/is not a "small business firm" as defined in 15 U.S.C. §632.

J.

The Licensee acknowledges that: (i) consideration for Technology Rights is due
to early access; (ii) some of the technology in Technology Rights may become
public without a decrease in consideration due to The Regents under this
Agreement; and (iii) while the Licensee is subject to restriction in
dissemination of technology in Technology Rights, The Regents may make such
technology available to others without restriction.




- - oo 0 oo - -




The parties agree as follows:




1.

DEFINITIONS

As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:

1.1

"Affiliate" of the Licensee means any entity which, directly or indirectly,
Controls the Licensee, is Controlled by the Licensee or is under common Control
with the Licensee.  "Control" means (i) having the actual, present capacity to
elect a majority of the directors of such affiliate; (ii) having the power to
direct at least fifty percent (50%) of the voting rights entitled to elect
directors; or (iii) in any country where the local law will not permit foreign
equity participation of a majority, ownership or control, directly or
indirectly, of





Exclusive License SF2012-063   Page 2 of  34




--------------------------------------------------------------------------------

the maximum percentage of such outstanding stock or voting rights permitted by
local law.

1.2

"Field of Use" means Sale of Licensed Products for research and clinical use
only. All other uses are specifically excluded.  

1.3

"Licensed Method" means any process, art or method the use or practice of which,
but for the license granted in this Agreement, would infringe, or contribute to,
or induce the infringement of, any Patent Rights in any country were they issued
at the time of the infringing activity in that country.

1.4

"Licensed Product(s) " means any product, including, without limitation, a
product for use or used in practicing a Licensed Method and any product made by
practicing a Licensed Method, the manufacture, use, Sale, offer for Sale or
import of which, but for the license granted in this Agreement, would infringe,
or contribute to, or induce the infringement of, any Patent Rights in any
country were they issued at the time of the infringing activity in that country.

1.5

"Net Sale" means the total amount invoiced by Licensee or by any Affiliate or
Sublicensee on account of Sales of Licensed Product, after deduction of all the
following in accordance with U.S. Generally Accepted Accounting Principles
(“U.S. GAAP”) to the extent applicable to such Sales:

1.5.1

trade, quantity and cash discounts or rebates, actually allowed or taken;

1.5.2

allowances or credits given for rejection or for return of previously sold
Licensed Product or outdated Licensed Product;

1.5.3

sales commissions;

1.5.4

any tax or other governmental charge (including without limitation custom
surcharges) borne by the Licensee other than income tax levied on the Sale,
transportation or delivery of Licensed Product, and

1.5.5

any charges for packing, handling, freight, insurance, transportation and duty
charges borne by the seller.

If Licensee makes any Net Sales to any party at a price less than the regular
price charged to other parties, and unless a cash discount within the meaning of
this Paragraph 1.5 (Net Sale) above, the royalties payable to the Regents shall
be computed on the basis of the regular price charged to other parties.





Exclusive License SF2012-063   Page 3 of  34




--------------------------------------------------------------------------------



1.6

"Patent Rights" means the Valid Claims of, to the extent assigned to or
otherwise obtained by The Regents, the following United States patents and
patent applications:




UC Case Number




United States Application Number




Filing or Issue Date

SF2012-063

PCT/US13/52301

07/26/2013




Patent Rights shall further include the Valid Claims of, to the extent assigned
to or otherwise obtained by The Regents, the corresponding foreign patents and
patent applications and any reissues, extensions, substitutions, continuations,
divisions, and continuation-in-part applications (but only those Valid Claims in
the continuation-in-part applications that are entirely supported in the
specification and entitled to the priority date of the parent application).  

1.7

"Sale" means the act of selling, leasing or otherwise transferring, providing,
or furnishing for use for any consideration.  

1.8

"Sublicensee" means any person or entity (including any Affiliate) to which any
of the license rights granted to the Licensee hereunder are sublicensed either
under an option or a license.

1.9

"Sublicensing Revenues" means amounts (including, without limitation, any
licensing fees, or license maintenance fees, or milestone payments), received by
or payable to the Licensee from any Sublicensee under a sublicense of the
Licensee’s rights under this Agreement, provided that Sublicensing Revenues will
not include royalty payments.

1.10

"Technology Rights" means  The Regents' personal proprietary rights in the
existing know-how that was developed in the laboratory of Dr. Daniel A. Lim at
the University of California, San Francisco, relating to Patent Rights in
existence at the time of execution of this Agreement.

1.11

"Valid Claim" means a claim of a patent or patent application in any country
that (i) has not expired; (ii) has not been disclaimed; (iii) has not been
cancelled or superseded, or if cancelled or superseded, has been reinstated; and
(iv) has not been revoked, held invalid, or otherwise declared unenforceable or
not allowable by a tribunal or patent authority of competent jurisdiction over
such claim in such country from which no further appeal has or may be taken.








Exclusive License SF2012-063   Page 4 of  34




--------------------------------------------------------------------------------



2.

GRANT

2.1

Subject to the limitations and other terms and conditions set forth in this
Agreement including the license granted to the United States Government, VA and
those reserved by The Regents set forth in the Background and in Paragraphs
2.3.2 (obligations to the United States Government) and 2.6 (Government
Requirements), The Regents grants to the Licensee a  license under its rights in
and to Patent Rights and Technology Rights to make, use, Sell, offer for Sale
and import Licensed Products and to practice Licensed Methods, in the United
States and in other countries where The Regents may lawfully grant such
licenses, only in the Field of Use.

2.2

Except as otherwise provided for in this Agreement, the license granted under
Patent Rights in Paragraph 2.1 is exclusive.  Except as otherwise provided for
in this Agreement, the license granted under Technology Rights in Paragraph 2.1
is non-exclusive.

2.3

The license granted in Paragraphs 2.1 and 2.2 is subject to the following:

2.3.1

The license granted in Paragraph 2.1 is subject to the following:

2.3.2

The obligations to the United States Government under 35 U.S.C. §§ 200-212 and
all applicable governmental implementing regulations, as amended from time to
time, including the obligation to report on the utilization of the Invention as
set forth in 37 CFR. § 401.14(h), and all applicable provisions of any license
to the United States Government executed by The Regents;

2.3.3

VA Requirements: Dr. Daniel A. Lim was an employee of the Veterans
Administration Medical Center and The Regents at the time of development of the
Invention. In accordance with the policy of the United States Department of
Veterans Affairs ("VA"), Dr. Lim reported the Invention to the VA for a
determination of rights. The VA has not provided a response to the determination
of rights letter provided by Dr. Lim, as of the Effective Date of this
Agreement. In the event the VA asserts the U.S. Federal Government's rights in
the Invention, this Agreement will be subject to the terms and obligations of
the Cooperative Technology Administration Agreement ("CTAA") executed between
the VA and The Regents effective May 19, 2000, as amended from time to time
including but not limited to, a non-exclusive, non-transferable, irrevocable,
royalty-free, paid-





Exclusive License SF2012-063   Page 5 of  34




--------------------------------------------------------------------------------

up license to practice or have practiced the Invention for or on behalf of the
United States Government throughout the world and on behalf of any foreign
government or international organization pursuant to any existing or future
treaty or agreement to which the United States Government is a signatory. In the
event the VA asserts the U.S. Federal Government's rights in the Invention, to
comply with the CTAA, The Regents may amend this Agreement (“VA Amendment”) by
incorporation of Appendix B and the Licensee shall co-operate in executing the
VA Amendment within thirty (30) days of receiving a notification from The
Regents. The Licensee acknowledges, that the Agreement may be terminated, at The
Regents sole discretion, if the VA Amendment is not executed; and

2.4

the National Institutes of Health "Principles and Guidelines for Recipients of
NIH Research Grants and Contracts on Obtaining and Disseminating Biomedical
Research Resources," 64 F.R. 72090 (Dec. 23, 1999), as amended from time to
time, )

2.5

Reservation of Rights.  The Regents reserves and retains the right (and the
rights granted to the Licensee in this Agreement shall be limited accordingly)
to make, use and practice the Invention, the Technology Rights, and any
technology relating to any of the foregoing and to make and use any products and
to practice any process that is the subject of the Patent Rights (and to grant
any of the foregoing rights to other educational and non-profit institutions)
for educational and academic research purposes, including without limitation,
any sponsored research performed for or on behalf of commercial entities and
including publication and other communication of any research results; provided,
however, that The Regents shall not grant a commercial license to Patent Rights
to any third party.

2.6

Government Requirements. Because the Invention was made under funding provided
by the United States Government, the parties agree to comply with the terms set
forth in 35 U.S.C. § 204.  The Regents will offer reasonable assistance in
obtaining a waiver of these requirements upon Licensee’s request.  

3.

SUBLICENSES

3.1

Permitted Sublicensing. The Regents also grants to the Licensee the right to
sublicense to third parties (including to Affiliates) the rights granted to the
Licensee hereunder, with no right to further sublicense except as provided
below, as long as the Licensee has





Exclusive License SF2012-063   Page 6 of  34




--------------------------------------------------------------------------------

current exclusive rights thereto under this Agreement.  Each Sublicensee must be
subject to a written sublicense agreement.  All sublicenses will include all of
the rights of, and will require the performance of all the obligations due to,
The Regents (and, if applicable, the United States Government and other
sponsors), other than those rights and obligations specified in Article 5
(License Issue Fee), Article 6 (License Maintenance Fee) and Paragraph 8.2
(Minimum Annual Royalty) and Paragraphs 19.3 and 19.4 (reimbursement of Patent
Prosecution Costs).  For the purposes of this Agreement, the operations of all
Sublicensees shall be deemed to be the operations of the Licensee, for which the
Licensee shall be responsible.

3.2

Sublicense Requirements. The Licensee shall provide The Regents with a copy of
each sublicense issued within thirty (30) days of execution of such sublicense
or sublicense amendment; collect and guarantee payment of all payments due The
Regents from Sublicensees; and summarize and deliver all reports due The Regents
from Sublicensees.

3.3

Mandatory Sublicensing.  If Licensee is unable or unwilling to serve or develop
a potential market or market territory for which there is a company willing to
be a Sublicensee, Licensee will, at The Regents' request, negotiate in good
faith a Sublicense with any such Sublicensee. The Regents would like licensees
to address unmet needs, such as those of neglected patient populations or
geographic areas, giving particular attention to improved therapeutics,
diagnostics and agricultural technologies for the developing world.

3.4

License Termination.  Upon termination of this Agreement for any reason, all
sublicenses shall automatically terminate, unless The Regents, at its sole
discretion, agrees in writing to an assignment to The Regents of any sublicense.
 In the event of termination of this Agreement and if The Regents accepts
assignment of any sublicense, The Regents will not be bound by any grant of
rights broader than or will not be required to perform any obligation other than
those rights and obligations contained in this Agreement.  The Regents will have
the sole right to modify each such assigned sublicense to include all of the
rights of The Regents (and, if applicable, the United States Government and
other sponsors) that are contained in this Agreement.











Exclusive License SF2012-063   Page 7 of  34




--------------------------------------------------------------------------------



4.

PAYMENT TERMS

4.1

Payment Obligations.  Paragraphs 1.3, 1.4 and 1.6 define Licensed Method,
Licensed Product, and Patent Rights, so that Earned Royalties are payable on
products and methods covered by both pending patent applications and issued
patents.  Earned Royalties will accrue in each country for the duration of
Patent Rights in that country and will be payable to The Regents when Licensed
Products are invoiced, or if not invoiced, when delivered or otherwise exploited
by the Licensee or Sublicensee in a manner constituting a Net Sale as defined in
Paragraph 1.5 (Net Sale).  Sublicense Fees with respect to any Sublicensing
Revenue shall accrue to The Regents within thirty (30) days of the date that
such Sublicensing Revenue is due to the Licensee.

4.2

Schedule.  The Licensee will pay to The Regents all Earned Royalties, Sublicense
Fees and other consideration payable to The Regents quarterly on or before
February 28 (for the calendar quarter ending December 31), May 31 (for the
calendar quarter ending March 31), August 31 (for the calendar quarter ending
June 30) and November 30 (for the calendar quarter ending September 30) of each
calendar year.  Each payment will be for Earned Royalties, Sublicense Fees and
other consideration which has accrued within the Licensee's most recently
completed calendar quarter.

4.3

Currency.  All consideration due The Regents will be payable and will be made in
United States dollars by check payable to "The Regents of the University of
California" or by wire transfer to an account designated by The Regents.  The
Licensee is responsible for all bank or other transfer charges.  When Licensed
Products are Sold for monies other than United States dollars, the Earned
Royalties and other consideration will first be determined in the foreign
currency of the country in which such Licensed Products were Sold and then
converted into equivalent United States dollars.  The exchange rate will be the
average exchange rate quoted in the The Wall Street Journal during the last
thirty (30) days of the reporting period.

4.4

Taxes.  Sublicense Fees and Earned Royalties on Net Sales of Licensed Products
and other consideration accrued in, any country outside the United States may
not be reduced by any taxes, fees or other charges imposed by the government of
such country, except those taxes, fees and charges allowed under the provisions
of Paragraph 1.5 (Net Sale).





Exclusive License SF2012-063   Page 8 of  34




--------------------------------------------------------------------------------



4.5

Accrual.  In the event that any patent or claim thereof included within the
Patent Rights is held invalid in a final decision by a court of competent
jurisdiction and last resort and from which no appeal has or can be taken, then
all obligation to pay royalties based on that patent or claim or any claim
patentably indistinct therefrom will cease as of the date of final decision.
 The Licensee will not, however, be relieved from paying any royalties that
accrued before such final decision and the Licensee shall be obligated to pay
the full amount of royalties due hereunder to the extent that The Regents
licenses one or more Valid Claims within the Patent Rights to the Licensee with
respect to Licensed Products or to the extent that Licensed Products are based
on Technology Rights.

4.6

Interest.  In the event that royalties, fees, reimbursements for Patent
Prosecution Costs or other monies owed to The Regents are not received by The
Regents when due, the Licensee will pay to The Regents interest at a rate of ten
percent (10%) simple interest per annum.  Such interest will be calculated from
the date payment was due until actually received by The Regents.  Such accrual
of interest will be in addition to and not in lieu of, enforcement of any other
rights of The Regents due to such late payment.




5.

LICENSE ISSUE FEE

5.1

Subject to Paragraph 5.2, the Licensee will pay to The Regents a license issue
fee of fifty thousand dollars ($50,000) payable according to the following
payment schedule:

5.1.1

ten thousand dollars ($10,000) due within seven (7) days of the Effective Date;
and

5.1.2

forty thousand dollars ($40,000) due in one or more installments at Licensee
financing events, and such installment shall be due as follows (i) ten percent
(10%) of the total financing amount received by Licensee, will be payable to The
Regents, until the total license issue fee of fifty thousand dollars ($50,000)
has been paid and; (ii) each installment is due within thirty (30) days of a
Licensee financing event.   

5.2

This license issue fee in Paragraph 5.1 is non-refundable, non-cancelable and is
not an advance or otherwise creditable against any royalties or other payments
required to be paid under the terms of this Agreement.  








Exclusive License SF2012-063   Page 9 of  34




--------------------------------------------------------------------------------



6.

LICENSE MAINTENANCE FEE

6.1

Subject to Paragraph 6.2, the Licensee will also pay to The Regents a license
maintenance fee within seven (7) days after the one-year anniversary of the
Effective Date and within seven (7) days after each subsequent anniversary of
the Effective Date in an amount equal to:.  

6.1.1

fifteen thousand dollars ($15,000) due within seven (7) days after the one-year
anniversary of the Effective Date; and

6.1.2

twenty five thousand  dollars ($25,000) within seven (7) days after the two-year
anniversary of the Effective Date and annually thereafter for the life of Patent
Rights.

6.2

The license maintenance fee is not due on any anniversary of the Effective Date
if on that date, the Licensee is Selling or otherwise exploiting Licensed
Products and is paying an Earned Royalty to The Regents on the Net Sales of such
Licensed Product.  The license maintenance fee is non-refundable and is not an
advance or otherwise creditable against any royalties or other payments required
to be paid under the terms of this Agreement.




7.

PAYMENTS ON SUBLICENSES

7.1

The Licensee will pay to The Regents the following non-refundable and
non-creditable sublicense fees ("Sublicense Fees") of fifty percent (50%) of all
Sublicensing Revenues.




8.

EARNED ROYALTIES AND MINIMUM ANNUAL ROYALTIES

8.1

Earned Royalty.  The Licensee will pay to The Regents an Earned Royalty of
thirty five percent (35%) of the Net Sales of Licensed Product or Licensed
Method by the Licensee, Sublicensee, or any Affiliate for all aggregate Net
Sales ("Earned Royalty").

8.2

Minimum Annual Royalty.  Subject to Paragraph 8.3, the Licensee will also pay to
The Regents a minimum annual royalty for the life of Patent Rights, for Licensed
Product or Licensed Method, as follows:  

8.2.1

fifteen thousand dollars ($15,000) beginning with the year of the first Sale of
 Licensed Product or Licensed Method;

8.2.2

fifteen thousand dollars ($15,000) for the second year of Sale of  Licensed
Product or Licensed Method; and





Exclusive License SF2012-063   Page 10 of  34




--------------------------------------------------------------------------------



8.2.3

thirty thousand  dollars ($30,000) for the third year of Sale of  Licensed
Product or Licensed Method and for each year thereafter for the life of the
Patent Rights related to a Licensed Product or Licensed Method.

8.3

The minimum annual royalty will be paid to The Regents by February 28 of each
year and will be credited against the Earned Royalty due for the calendar year
in which the minimum payment was made.  Licensee's obligation to pay the minimum
annual royalty will be pro-rated for the number of months remaining in the
calendar year when Sales commence and will be due the following February 28
(along with the minimum annual royalty payment for that year), to allow for
crediting of the pro-rated year's Earned Royalties.




9.

MILESTONE PAYMENTS

9.1

With respect to each Licensed Product, the Licensee will pay to The Regents the
following non-refundable, non-creditable amounts:

9.1.1

 fifteen thousand dollars ($15,000) upon each FDA market approval for a Licensed
Product;

9.1.2

twenty five thousand dollars ($25,000) upon  execution of each  collaboration or
partnership agreement with a company for the development of each Licensed
Product;

9.1.3

one-time payment of seventy five thousand dollars ($75,000) upon cumulative
gross sales of five million dollars ($5,000,000) for Licensed Products sold for
research use; and

9.1.4

one-time payment of seventy five thousand dollars ($75,000) upon cumulative
gross sales of five million dollars ($5,000,000) for Licensed Products sold for
clinical use.

9.2

For the avoidance of doubt, each of the milestone payments set forth in
Paragraphs 9.1.1 through 9.1.2 will be payable with respect to each Licensed
Product and regardless of whether the applicable milestone event has been
achieved by the Licensee, Sublicensee, or any Affiliate.

9.3

All milestone payments set forth in Paragraphs 9.1.1 through 9.1.4are due to The
Regents within thirty (30) days of the occurrence of the applicable milestone
event.





Exclusive License SF2012-063   Page 11 of  34




--------------------------------------------------------------------------------




10.

INDEXED MILESTONE

10.1

Within sixty (60) days of the earlier of (i) an initial public offering of the
equity securities of the Licensee and (ii) a Change of Control Transaction, (the
earlier to occur of (i) or (ii), the “Indexed Milestone Event”), the Licensee
shall make to The Regents a cash payment equal to N times $P, where: N is the
number of shares that would have been received by the holders of five percent
(5.0%) of the then issued and outstanding shares of Licensee’s common stock
(calculated on a Fully Diluted Basis) at the time of the Change of Control
Transaction; and $P is the average price per share paid by the acquiring third
party for all shares acquired in the Change of Control Transaction, before
taking into account any liquidation preferences held by the preferred
shareholders that would be received by Licensee’s stockholders in the Change of
Control Transaction and including the fair market value of any non-cash
consideration paid by such acquiring third party therefore.

"Change of Control Transaction" means any acquisition, consolidation, merger,
reorganization or other transaction or series of transactions in which greater
than fifty percent (50%) of the voting power of Licensee is transferred to a
third party.  However, a transaction involving a third party will not be
considered as a Change of Control Transaction if such transaction or series of
transactions does not provide liquidity to at least a majority of Licensee's
previous shareholders, either in the form of cash or stock that is freely
tradeable and listed on a national securities exchange.

“Fully Diluted Basis” means the number of shares of common stock that would be
outstanding if (i) all convertible debt and convertible preferred stock were
converted, (ii) all outstanding warrants were exercised, (iii) all outstanding
stock options (regardless of whether vested) were exercised, (iv) all shares
reserved for issuance under an employee stock option plan or other incentive
compensation plan for service providers were issued, whether or not grants of
options to purchase such shares have yet been made, and (v) all other
outstanding convertible securities or other rights to acquire common stock were
fully converted and/or exercised; no deduction from Fully Diluted Shares shall
be made in respect of any receipt of option exercise prices or relief from debt
upon conversion of convertible debt.

10.2

Notwithstanding the above, at any time after the fifth anniversary of the
effective date of the license agreement by giving written notice to the
Licensee, The Regents will have the





Exclusive License SF2012-063   Page 12 of  34




--------------------------------------------------------------------------------

ability to cash in the Indexed  Milestone payment in which Licensee shall make
to The Regents a cash payment equal to the greater of a) N times $P, where N
equals the number of shares that represents five percent (5.0%) of the
then-outstanding shares of Licensee’s common stock (calculated based on Fully
Diluted Shares) issued as of the date of notice from The Regents and $P is the
price per share as determined by an  independent qualified financial
professional; or b) two hundred and fifty thousand dollars ($250,000); at which
time the Licensee shall have thirty (30) days to make the payment.

10.3

The indexed milestone payment shall be a one-time payment obligation and will
survive termination or expiration of the Agreement.

10.4

Participation Rights.   If the Licensee proposes to sell any equity securities
or securities that are convertible into equity securities of the Licensee, then
The Regents and/or its Assignee (as defined below) will have the right to
purchase up to 10% of the securities issued in each offering on the same terms
and conditions as are offered to the other purchasers in each such financing.
 Licensee shall provide thirty (30) days advanced written notice of each such
financing, including reasonable detail regarding the terms and purchasers in the
financing.  The term “Assignee” means (a) any entity to which The Regents’
participation rights under this section have been assigned either by The Regents
or another entity, or (b) any entity that is controlled by The Regents.  This
paragraph shall survive the termination of this agreement.




11.

DUE DILIGENCE

11.1

The Licensee, upon execution of this Agreement, will diligently proceed with the
development, manufacture and Sale of Licensed Products and will earnestly and
diligently market the same after execution of this Agreement and in quantities
sufficient to meet the market demands therefor.

11.2

The Licensee or a Sublicensee will obtain all necessary governmental approvals
in each country where Licensed Products are manufactured, used, Sold, offered
for Sale or imported.

11.3

Licensee agrees to make Licensed Products readily accessible on reasonable terms
to CIRM grantee organizations for non-commercial purposes.

11.4

The Licensee will:





Exclusive License SF2012-063   Page 13 of  34




--------------------------------------------------------------------------------



11.4.1

 market Licensed Products for research use within three (3) months from the
Effective Date;  

11.4.2

sell Licensed Product for research use within twelve (12) months of the
Effective Date;

11.4.3

File and finalize any necessary regulatory documentation for FDA 510(k) approval
for the 510(k) application within six (6) months after the 510(k) application
has been filed;

11.4.4

market Licensed Products for clinical use within six (6) months of receiving
market approval of such Licensed Product from FDA or equivalent foreign
regulatory agency;

11.4.5

sell Licensed Products for clinical use within twelve (12)  months of receiving
market approval of such Licensed Product from FDA or equivalent foreign
regulatory agency;

11.4.6

within one (1) year of the Effective Date, raise at least seven hundred and
fifty thousand dollars ($750,000) in funding or revenue;

11.4.7

market Licensed Product in the United States within six (6) months of receiving
approval of such Licensed Product from the FDA; and

11.4.8

use commercially reasonable efforts to fill the market demand for Licensed
Products following commencement of marketing at any time during the exclusive
period of this Agreement.

11.5

If the Licensee is unable to perform any of the above provisions, then The
Regents has the right and option to either terminate this Agreement or reduce
the Licensee's exclusive license to a nonexclusive license, under the terms set
forth in Article 15 (Termination).  This right, if exercised by The Regents,
supersedes the rights granted in Article 2 (Grant).




12.

PROGRESS AND ROYALTY REPORTS

12.1

Progress Reports.  Beginning on December 31, 2014, and semiannually thereafter,
Licensee will submit a written report to The Regents covering the Licensee’s
(and any Affiliates’ or Sublicensees’) activities related to this Agreement. The
report will include information sufficient to enable The Regents to satisfy
reporting requirements of the U.S. Government and to ascertain progress by
Licensee toward meeting this Agreement’s





Exclusive License SF2012-063   Page 14 of  34




--------------------------------------------------------------------------------

diligence requirements set forth in Article 10 (Due Diligence). Each report will
describe, where relevant: progress toward commercialization of Licensed
Products, including work completed, key scientific discoveries, summary of work
in progress, current schedule of anticipated events or milestones, market plans
for introduction of Licensed Products and significant corporate transactions
involving Licensed Product.

12.2

First Sale. The Licensee will report to The Regents the date of first Sale of a
Licensed Product in each country in its first progress and royalty reports
following such first Sale of a Licensed Product.

12.3

Royalty Reports.  Beginning with the earlier of (i) the first Sale of a Licensed
Product or (ii) the first transaction that results in Sublicense Fees accruing
to The Regents, the Licensee shall make quarterly royalty reports to The Regents
on or before each February 28, of each year.  Each royalty report will cover the
Licensee's most recently completed calendar quarter and will show (a) the gross
Sales and Net Sales of Licensed Products Sold during the most recently completed
calendar quarter; (b) the number of each type of Licensed Product Sold; (c) the
royalties, in U.S. dollars, payable with respect to Sales of Licensed Products;
(d) the method used to calculate the royalty; (e) any Sublicense Fees due to The
Regents;  (f) the exchange rates used; and (g) any other information reasonably
necessary to confirm Licensee's calculation of its financial obligations
hereunder.

12.4

Entity Status. The Licensee has a continuing responsibility to keep The Regents
informed of the large/small business entity status (as defined by the United
States Patent and Trademark Office) of itself and its Sublicensees and
Affiliates.










13.

BOOKS AND RECORDS

13.1

Accounting.  The Licensee shall keep accurate books and records showing all
Licensed Products manufactured, used, and/or Sold under the terms of this
Agreement.  Books and records must be preserved for at least five (5) years from
the date of the royalty payment to which they pertain.





Exclusive License SF2012-063   Page 15 of  34




--------------------------------------------------------------------------------



13.2

Auditing.  Books and records must be open to inspection by representatives or
agents of The Regents at reasonable times.  The Regents shall bear the fees and
expenses of examination but if an error in royalties of more than five percent
(5%) of the total royalties due for any year is discovered in any examination
then the Licensee shall bear the fees and expenses of that examination and shall
remit such underpayment to The Regents within thirty (30) days of the
examination results.




14.

LIFE OF THE AGREEMENT

14.1

Term.  Unless otherwise terminated by operation of law, Paragraph 14.2
(Bankruptcy), or by acts of the parties in accordance with the terms of this
Agreement, this Agreement will remain in effect from the Effective Date until
the expiration or abandonment of the last of the Patent Rights licensed
hereunder.

14.2

Bankruptcy.  This Agreement will automatically terminate without the obligation
to provide sixty (60) days' notice as set forth in Paragraph 15.1 (Termination
By The Regents) upon the filing of a petition for relief under the United States
Bankruptcy Code by or against the Licensee as a debtor or alleged debtor.

14.3

Surviving Provisions.  Any termination or expiration of this Agreement will not
affect the rights and obligations set forth in the following Articles:  

Article 1

Definitions

Paragraph 4.6

Late Payments

Article 5

License Issue Fee

Article 7

Payments on Sublicenses

Paragraphs 8.1 and 8.2

Earned Royalties and Minimum Annual Royalties

Article 10

Indexed Milestone

Article 13

Books and Records

Article 14

Life of the Agreement

Article 16

Use of Names and Trademarks

Article 17

Limited Warranty

Article 18

Limitation of Liability

Paragraphs 19.3 & 19.4

Patent Prosecution Costs and Effects of Termination

Article 22

Indemnification

Article 23

Notices

Article 26

Governing Laws; Venue

Article 29

Confidentiality




14.4

Effects of Termination.  The termination or expiration of this Agreement will
not relieve the Licensee of its obligation to pay any fees, royalties or other
payments owed to The





Exclusive License SF2012-063   Page 16 of  34




--------------------------------------------------------------------------------

Regents at the time of such termination or expiration and will not impair any
accrued right of The Regents, including the right to receive Earned Royalties in
accordance with Article 8 (Earned Royalties and Minimum Annual Royalties).




15.

TERMINATION

15.1

By The Regents.  If the Licensee fails to perform or violates any term of this
Agreement, then The Regents may give written notice of default (Notice of
Default) to the Licensee.  If the Licensee fails to repair the default within
sixty (60) days of the effective date of Notice of Default, The Regents may
terminate this Agreement and its licenses by a second written notice (Notice of
Termination).  If a Notice of Termination is sent to the Licensee, this
Agreement will automatically terminate on the effective date of that notice.

15.2

By Licensee.  The Licensee has the right at any time to terminate this Agreement
by providing a Notice of Termination to The Regents.  Moreover, the Licensee
will be entitled to terminate the rights under Patent Rights on a
country-by-country basis by giving notice in writing to The Regents. Termination
of this Agreement (but not termination of any patents or patent applications
under Patent Rights, which termination is subject to Paragraph 19.4 (Effects of
Termination)) will be effective sixty (60) days from the date such termination
notice is sent by Licensee.

15.3

Immediate Termination.  The Agreement will terminate immediately if the Licensee
files a claim that includes in any way the assertion that any portion of The
Regents’ Patent Rights is invalid or unenforceable where the filing is by
Licensee, a third party on behalf of Licensee, or a third party at the written
urging of, or with the assistance of, the Licensee.










16.

USE OF NAMES AND TRADEMARKS

16.1

Nothing contained in this Agreement will be construed as conferring any right to
either party to use in advertising, publicity or other promotional activities
any name, trade name, trademark or other designation of the other party
(including a contraction, abbreviation or simulation of any of the foregoing).
 Without the Licensee's consent case-





Exclusive License SF2012-063   Page 17 of  34




--------------------------------------------------------------------------------

by-case, The Regents may list Licensee's name as a licensee of technology from
The Regents and identify Licensee as a UCSF startup without further identifying
the technology.  Unless required by law or unless consented to in writing by
Director of Technology Management, Office of Innovation, Technology, and
Alliances, the use by the Licensee of the name "The Regents of the University of
California" or the name of any campus of the University of California in
advertising, publicity or other promotional activities is expressly prohibited.
 




17.

LIMITED WARRANTY

17.1

To the extent of the knowledge of the licensing professional administering this
Agreement and as of the Effective Date, The Regents warrants to the Licensee
that it has the lawful right to grant this license.

17.2

Except as expressly set forth in this Agreement, this license and the associated
Invention, Patent Rights, Licensed Products and Licensed Methods are provided by
The Regents WITHOUT WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OR ANY OTHER WARRANTY OF ANY KIND, EXPRESS OR IMPLIED.  THE REGENTS
MAKES NO EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY THAT THE INVENTION,
PATENT RIGHTS, LICENSED PRODUCTS OR LICENSED METHODS WILL NOT INFRINGE ANY
PATENT, COPYRIGHT, TRADEMARK OR OTHER RIGHTS.

17.3

This Agreement does not:

17.3.1

express or imply a warranty or representation as to the validity,
enforceability, or scope of any Patent Rights or Technology Rights; or

17.3.2

express or imply a warranty or representation that anything made, used, Sold,
offered for Sale or imported or otherwise exploited under any license granted in
this Agreement is or will be free from infringement of patents, copyrights, or
other rights of third parties; or

17.3.3

obligate The Regents to bring or prosecute actions or suits against third
parties for patent infringement except as provided in Article 21 (Patent
Infringement); or





Exclusive License SF2012-063   Page 18 of  34




--------------------------------------------------------------------------------



17.3.4

confer by implication, estoppel or otherwise any license or rights under any
patents or other rights of The Regents other than Patent Rights, regardless of
whether such patents are dominant or subordinate to Patent Rights; or

17.3.5

obligate The Regents to furnish any advancements, developments, or other
improvements to Patent Rights which are not entitled to the priority dates of
Patent Rights, or know-how, technology or information not provided in Patent
Rights or Technology Rights; or

17.3.6

obligate The Regents to update the technology in Technology Rights.




18.

LIMITATION OF LIABILITY

18.1

THE REGENTS WILL NOT BE LIABLE FOR ANY LOST PROFITS, COSTS OF PROCURING
SUBSTITUTE GOODS OR SERVICES, LOST BUSINESS, ENHANCED DAMAGES FOR INTELLECTUAL
PROPERTY INFRINGEMENT OR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR
OTHER SPECIAL DAMAGES SUFFERED BY LICENSEE, SUBLICENSEES, OR AFFILIATES ARISING
OUT OF OR RELATED TO THIS AGREEMENT FOR ALL CAUSES OF ACTION OF ANY KIND
(INCLUDING TORT, CONTRACT, NEGLIGENCE, STRICT LIABILITY AND BREACH OF WARRANTY)
EVEN IF THE REGENTS HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.




19.

PATENT PROSECUTION AND MAINTENANCE

19.1

Patent Prosecution.  As long as the Licensee has paid patent costs as provided
for in this Article, The Regents shall diligently endeavor to prosecute and
maintain the United States and foreign patents comprising Regents' Patent Rights
using counsel of its choice. The Regents will provide the Licensee with copies
of all relevant documentation so that the Licensee will be informed of the
continuing prosecution and may comment upon such documentation sufficiently in
advance of any initial deadline for filing a response, provided, however, that
if the Licensee has not commented upon such documentation in a reasonable time
for The Regents to sufficiently consider the Licensee’s comments prior to a
deadline with the relevant government patent office, or The Regents must act to





Exclusive License SF2012-063   Page 19 of  34




--------------------------------------------------------------------------------

preserve the Patent Rights, The Regents will be free to respond without
consideration of the Licensee’s comments, if any.  The Licensee agrees to keep
this documentation confidential.  The Regents' counsel will take instructions
only from The Regents, and all patents and patent applications under this
Agreement will be assigned solely to The Regents.  The Regents shall use all
reasonable efforts to amend any patent application to include claims reasonably
requested by the Licensee to protect the products contemplated to be sold under
this Agreement and to file and prosecute patents in foreign countries indicated
by and paid for by Licensee.

19.2

Patent Term.  The Licensee shall apply for an extension of the term of any
patent included within Regents' Patent Rights if appropriate under the Drug
Price Competition and Patent Term Restoration Act of 1984 and/or European,
Japanese and other foreign counterparts of this Law.  The Licensee shall prepare
all documents, and The Regents agrees to execute the documents and to take
additional action as the Licensee reasonably requests in connection therewith.

19.3

Costs.  The Licensee will bear all costs of preparing, filing, prosecuting and
maintaining all United States and foreign patent applications contemplated by
this Agreement ("Patent Prosecution Costs").  Patent Prosecution Costs billed by
The Regents' counsel will be rebilled to the Licensee and are due within thirty
(30) days of rebilling by The Regents.  These Patent Prosecution Costs will
include, without limitation, patent prosecution costs for the Invention incurred
by The Regents prior to the execution of this Agreement and any patent
prosecution costs that may be incurred for patentability opinions,
re-examination, re-issue, interferences, oppositions or inventorship
determinations. Prior Patent Prosecution Costs will be due upon execution of
this Agreement and billing by The Regents and are at least $8,586.50.

19.4

Effects of Termination.  The Licensee will be obligated to pay any Patent
Prosecution Costs incurred during the three (3)-month period after receipt by
either party of a Notice of Termination, even if the invoices for such Patent
Prosecution Costs are received by the Licensee after the end of the three
(3)-month period following receipt of a Notice of Termination.  The Licensee may
terminate its obligation to pay Patent Prosecution Costs with respect to any
given patent application or patent under Patent Rights in any or all designated
countries upon three (3)-months' written notice to The Regents. The Regents





Exclusive License SF2012-063   Page 20 of  34




--------------------------------------------------------------------------------

may continue prosecution and/or maintenance of such application(s) or patent(s),
and applications in foreign countries where Licensee has elected not to file, at
its sole discretion and expense, provided, however, that the Licensee will have
no further right or licenses thereunder.  Non-payment of Patent Prosecution
Costs may be deemed by The Regents as an election by the Licensee not to
maintain such application(s) or patent(s).




20.

PATENT MARKING

20.1

The Licensee will mark all Licensed Products made, used or Sold under the terms
of this Agreement or their containers in accordance with the applicable patent
marking laws.




21.

PATENT INFRINGEMENT

21.1

Infringement Notice.  In the event that The Regents (to the extent of the
knowledge of the licensing professional responsible for the administration of
this Agreement) or the Licensee learns of infringement of potential commercial
significance of any patent licensed under this Agreement, the knowledgeable
party will provide the other (i) with written notice of such infringement and
(ii) with any evidence of such infringement available to it (the "Infringement
Notice").  During the period in which, and in the jurisdiction where, the
Licensee has exclusive rights under this Agreement, neither The Regents nor the
Licensee will notify a possible infringer of infringement or put such infringer
on notice of the existence of any Patent Rights without first obtaining consent
of the other.  If the Licensee puts such infringer on notice of the existence of
any Patent Rights with respect to such infringement without first obtaining the
written consent of The Regents and if a declaratory judgment action is filed by
such infringer against The Regents, then Licensee’s right to initiate a suit
against such infringer for infringement under Paragraph 21.2 (Company Suit and
Joining) below will terminate immediately without the obligation of The Regents
to provide notice to the Licensee.  Both The Regents and the Licensee will use
their diligent efforts to cooperate with each other to terminate such
infringement without litigation.

21.2

Company Suit and Joining.  If infringing activity of potential commercial
significance by the infringer has not been abated within ninety (90) days
following the date the Infringement Notice takes effect, then the Licensee may
institute suit for patent





Exclusive License SF2012-063   Page 21 of  34




--------------------------------------------------------------------------------

infringement against the infringer.  The Regents may voluntarily join such suit
at its own expense, but may not otherwise commence suit against the infringer
for the acts of infringement that are the subject of the Licensee's suit or any
judgment rendered in that suit.  The Licensee may not join The Regents as a
party in a suit initiated by the Licensee without The Regents' prior written
consent.  If, in a suit initiated by the Licensee, The Regents is involuntarily
joined other than by the Licensee, then the Licensee will pay any costs incurred
by The Regents arising out of such suit, including but not limited to, any legal
fees of counsel that The Regents selects and retains to represent it in the
suit.

21.3

Regents’ Suit.  If, within a hundred and twenty (120) days following the date
the Infringement Notice takes effect, infringing activity of potential
commercial significance by the infringer has not been abated and if the Licensee
has not brought suit against the infringer, then The Regents may institute suit
for patent infringement against the infringer.  If The Regents institutes such
suit, then the Licensee may not join such suit without The Regents' consent and
may not thereafter commence suit against the infringer for the acts of
infringement that are the subject of The Regents' suit or any judgment rendered
in that suit.

21.4

Infringement Notice. Notwithstanding anything to the contrary in this Agreement,
in the event that the infringement or potential infringement pertains to an
issued patent included within the Patent Rights and written notice is given
under the Drug Price Competition and Patent Term Restoration Act of 1984 (and/or
foreign counterparts of this Law), then the party in receipt of such notice
under the Act (in the case of The Regents to the extent of the actual knowledge
of the licensing officer responsible for the administration of this Agreement)
shall provide the Infringement Notice to the other party promptly.  If the time
period is such that the Licensee will lose the right to pursue legal remedy for
infringement by not notifying a third party or by not filing suit, the
notification period and the time period to file suit will be accelerated to
within forty-five (45) days of the date of such notice under the Act to either
party.

21.5

Recovery.  Any recovery or settlement received in connection with any suit will
first be shared by The Regents and the Licensee equally to cover any litigation
costs each incurred and next shall be paid to The Regents or the Licensee to
cover any litigation costs it incurred in excess of the litigation costs of the
other.  In any suit initiated by the





Exclusive License SF2012-063   Page 22 of  34




--------------------------------------------------------------------------------

Licensee, any recovery in excess of litigation costs will be shared between
Licensee and The Regents as follows:  (a) for any recovery other than amounts
paid for willful infringement: (i) The Regents will receive fifteen percent
(15%) of the recovery if The Regents was not a party in the litigation and did
not incur any litigation costs, (ii) The Regents will receive twenty-five
percent (25%) of the recovery if The Regents was a party in the litigation
whether joined as a party under the provisions of Paragraph 21.2 (Company Suit
and Joining) or otherwise, but The Regents did not incur any litigation costs,
and (iii) The Regents will receive fifty percent (50%) of the recovery if The
Regents incurred any litigation costs in connection with the litigation; and (b)
for any recovery for willful infringement, The Regents will receive  fifty
percent (50%) of the recovery.  In any suit initiated by The Regents, any
recovery in excess of litigation costs will belong to The Regents.  The Regents
and the Licensee agree to be bound by all determinations of patent infringement,
validity and enforceability (but no other issue) resolved by any adjudicated
judgment in a suit brought in compliance with this Article 21 (Patent
Infringement).

21.6

Sublicenses.  Any agreement made by the Licensee for purposes of settling
litigation or other dispute shall comply with the requirements of Article 3
(Sublicenses) of this Agreement.

21.7

Cooperation.  Each party will cooperate with the other in litigation proceedings
instituted hereunder but at the expense of the party who initiated the suit
(unless such suit is being jointly prosecuted by the parties).

21.8

Control.  Any litigation proceedings will be controlled by the party bringing
the suit, except that The Regents may be represented by counsel of its choice in
any suit brought by the Licensee.




22.

INDEMNIFICATION

22.1

Indemnification.  The Licensee will, and will require its Sublicensees to,
indemnify, hold harmless and defend The Regents, the sponsors of the research
that led to the Invention  and any invention claimed in patents or patent
applications under Patent Rights (including the Licensed Products and Licensed
Methods contemplated thereunder) and their employers, and the officers,
employees and agents of any of the foregoing,





Exclusive License SF2012-063   Page 23 of  34




--------------------------------------------------------------------------------

against any and all claims, suits, losses, damage, costs, fees and expenses
resulting from, or arising out of, the exercise of this license or any
sublicense.  This indemnification will include, but not be limited to, any
product liability.  If The Regents believes that there will be a conflict of
interest or it will not otherwise be adequately represented by counsel chosen by
the Licensee to defend The Regents in accordance with this Paragraph 22.1
(Indemnification), then The Regents may retain counsel of its choice to
represent it and the Licensee will pay all expenses for such representation.  

22.2

Insurance.  The Licensee, at its sole cost and expense, will insure its
activities in connection with any work performed hereunder and will obtain, keep
in force, and maintain the following insurance:  

22.2.1

Absent Sale of Licensed Product, Commercial Form General Liability Insurance
(contractual liability included) with limits as follows:

Each Occurrence

$1,000,000

Personal and Advertising Injury

$1,000,000

General Aggregate (commercial form only)

$2,000,000

22.2.2

At first Sale of a Licensed Product, Commercial Form General Liability Insurance
(contractual liability included) with limits as follows:

Each Occurrence

$5,000,000

Products/Completed Operations Aggregate

$10,000,000

Personal and Advertising Injury

$5,000,000

General Aggregate (commercial form only)

$10,000,000

22.2.3

If the insurance in Paragraphs 22.2.1 and 22.2.2 is written on a claims-made
form, it shall continue for three (3) years following termination or expiration
of this Agreement.  The insurance in Paragraph 22.2.1 shall have a retroactive
date of placement prior to or coinciding with the Effective Date of this
Agreement; and

22.2.4

Worker's Compensation as legally required in the jurisdiction in which the
Licensee is doing business.

22.3

No Limitation of Liability. The coverage and limits above will not in any way
limit the Licensee’s liability under this Article 22 (Indemnification.)

22.4

Certificates. Upon the execution of this Agreement, the Licensee will furnish
The Regents with certificates of insurance evidencing compliance with all
requirements.  





Exclusive License SF2012-063   Page 24 of  34




--------------------------------------------------------------------------------

Such certificates will: indicate The Regents as an additional insured(s) under
the coverage described above in Paragraph 22.2 (Insurance); and include a
provision that the coverage will be primary and will not participate with, nor
will be excess over, any valid and collectable insurance or program of
self-insurance maintained by The Regents.

22.5

Notification.  The Regents will promptly notify the Licensee in writing of any
claim or suit brought against The Regents for which The Regents intends to
invoke the provisions of this Article 22 (Indemnification).  The Licensee will
keep The Regents informed of its defense of any claims pursuant to this Article
22 (Indemnification).  




23.

NOTICES

23.1

Any notice or payment hereunder shall be deemed to have been properly given when
sent in writing in English to the respective address below and shall be deemed
effective:

23.1.1

on the date of delivery if delivered in person,

23.1.2

on the date of mailing if mailed by first-class certified mail, postage paid, or

23.1.3

on the date of mailing if mailed by any global express carrier service that
requires the recipient to sign the documents demonstrating the delivery of such
notice or payment, or

23.1.4

in the case of notices, if sent by email, on the date the recipient acknowledges
having received that email by either an email sent to the sender or by a notice
delivered by another method in accordance with this Paragraph 23.1 (Notices),
provided that, automated replies and “read receipts” shall not be considered
acknowledgement of receipt.




In the case of Licensee:

Accurexa, Inc.

201 Spear St, Suite 1100

San Francisco, CA 94105

Attention:  George Yu, President and CEO

Phone: 415 494 7850

Email: gyu@accurexa.com

Website:www.accurexa.com




In the case of The Regents:

For notices:

Office of Innovation, Technology, and Alliances





Exclusive License SF2012-063   Page 25 of  34




--------------------------------------------------------------------------------

3333 California Street, Suite S-11

San Francisco, CA 94143-1209

(for express mail and deliveries use zip 94118)

Attention:  Director, Technology Management

Referring to: UC Case No. SF2012-063

Email: innovation@ucsf.edu




For remittance of payments:

Innovation Alliances and Services

Attn:  Accounts Receivable

University of California

Office of the President

1111 Franklin Street, 5th Floor

Oakland, CA 94607-5200

Referring to: UC Case No. SF2012-063







24.

ASSIGNABILITY

24.1

The Licensee may assign or transfer this Agreement, without The Regents' prior
written consent, only in the case of assignment or transfer to a party that
succeeds to all or substantially all of Licensee's business or assets relating
to this Agreement, whether by Sale, merger, operation of law or otherwise,
provided that a) such assignee or transferee promptly agrees to be bound by the
terms and conditions of this Agreement and signs The Regents' standard
substitution of party letter (attached here as Appendix A), b) Licensee gives
The Regents a thirty (30) day notice of assignment, and c) upon payment by
Licensee to The Regents of the one hundred thousand dollar ($100,000) assignment
fee.  Any attempted assignment by Licensee other than in accordance with this
Paragraph 24.1 will be null and void.  This Agreement is binding upon and will
inure to the benefit of The Regents, its successors and assigns.




25.

FORCE MAJEURE

25.1

Except for the Licensee's obligation to make any payments to The Regents
hereunder, the parties shall not be responsible for failure to perform due to
the occurrence of any events beyond their reasonable control which render their
performance impossible or onerous, including, but not limited to:  accidents
(environmental, toxic spill, etc.); acts of God; biological or nuclear
incidents; casualties; earthquakes; fires; floods; governmental acts; orders or
restrictions; inability to obtain suitable and sufficient labor, transportation,
fuel





Exclusive License SF2012-063   Page 26 of  34




--------------------------------------------------------------------------------

and materials; local, national or state emergency; power failure and power
outages; acts of terrorism; strike; and war.




26.

GOVERNING LAWS; VENUE

26.1

Choice of Law.  THIS AGREEMENT WILL BE INTERPRETED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA, excluding any choice of law rules that
would direct the application of the laws of another jurisdiction and without
regard to which party drafted particular provisions of this Agreement, but the
scope and validity of any patent or patent application will be governed by the
applicable laws of the country of such patent or patent application.

26.2

Venue.  Any legal action brought by the parties hereto relating to this
Agreement will be conducted in San Francisco, California.




27.

GOVERNMENT APPROVAL OR REGISTRATION

27.1

If this Agreement or any associated transaction is required by the law of any
nation to be either approved or registered with any governmental agency, the
Licensee will assume all legal obligations to do so.  The Licensee will notify
The Regents if it becomes aware that this Agreement is subject to a United
States or foreign government reporting or approval requirement. The Licensee
will make all necessary filings and pay all costs including fees, penalties and
all other out-of-pocket costs associated with such reporting or approval
process.







28.

COMPLIANCE WITH LAWS

28.1

The Licensee shall comply with all applicable international, national, state,
regional and local laws and regulations in performing its obligations hereunder
and in its use, manufacture, Sale or import of the Licensed Products or practice
of the Licensed Method.  The Licensee will observe all applicable United States
and foreign laws with respect to the transfer of Licensed Products and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations (ITAR) and the Export Administration
Regulations.  The Licensee shall manufacture Licensed





Exclusive License SF2012-063   Page 27 of  34




--------------------------------------------------------------------------------

Products and practice the Licensed Method in compliance with applicable
government importation laws and regulations of a particular country for Licensed
Products made outside the particular country in which such Licensed Products are
used, Sold or otherwise exploited.




29.

CONFIDENTIALITY

29.1

The Licensee and The Regents will treat and maintain the other party’s
proprietary business, patent prosecution, software, engineering drawings,
process and technical information and other proprietary information, including
the negotiated terms of this Agreement and any progress reports and royalty
reports and any sublicense agreement issued pursuant to this Agreement
("Proprietary Information") in confidence using at least the same degree of care
as the receiving party uses to protect its own proprietary information of a like
nature from the date of disclosure until five (5) years after the termination or
expiration of this Agreement.  Proprietary Information can be written, oral, or
both. This confidentiality obligation will apply to the information defined as
"Data" under the Secrecy Agreement and such Data will be treated as Proprietary
Information hereunder.

29.2

Nothing contained herein will restrict or impair, in any way, the right of the
Licensee or The Regents to use or disclose any Proprietary Information:

29.2.1

that recipient can demonstrate by written records was previously known to it
prior to its disclosure by the disclosing party;

29.2.2

that recipient can demonstrate by written records is now, or becomes in the
future, public knowledge other than through acts or omissions of recipient;

29.2.3

that recipient can demonstrate by written records was obtained lawfully and
without restrictions on the recipient from sources independent of the disclosing
party; and

29.2.4

that The Regents is required to disclose pursuant to the California Public
Records Act or other applicable law.

29.3

The Licensee or The Regents also may disclose Proprietary Information that is
required to be disclosed (i) to a governmental entity or agency in connection
with seeking any governmental or regulatory approval, governmental audit, or
other governmental





Exclusive License SF2012-063   Page 28 of  34




--------------------------------------------------------------------------------

contractual requirement or (ii) by law, provided that the recipient uses
reasonable efforts to give the party owning the Proprietary Information
sufficient notice of such required disclosure to allow the party owning the
Proprietary Information reasonable opportunity to object to, and to take legal
action to prevent, such disclosure. Nothing in this Agreement will be construed
to prevent The Regents from reporting de-identified raw terms of the Agreement
as part of a larger database.  

29.4

Upon termination of this Agreement, the Licensee and The Regents will destroy or
return any of the disclosing party’s Proprietary Information in its possession
within fifteen (15) days following the termination of this Agreement and provide
each other with prompt written notice that such Proprietary Information has been
returned or destroyed.  Each party may, however, retain one copy of such
Proprietary Information for archival purposes in non-working files.




30.

MISCELLANEOUS

30.1

Appendices.  This Agreement includes the attached Appendix A and B.

30.2

Headings.  The headings of the several sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

30.3

Binding Agreement.  This Agreement is not binding on the parties until it has
been signed below on behalf of each party.  It is then effective as of the
Effective Date.

30.4

Amendments.  No amendment or modification of this Agreement is valid or binding
on the parties unless made in writing and signed on behalf of each party.

30.5

Waiver.  No waiver by either party of any breach or default of any of the
agreements contained herein will be deemed a waiver as to any subsequent and/or
similar breach or default.

30.6

Entire Agreement.  This Agreement embodies the entire understanding of the
parties and supersedes all previous communications, representations or
understandings, either oral or written, between the parties relating to the
subject matter hereof.  

30.7

Invalidity.  In case any of the provisions contained in this Agreement is held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other provisions of this
Agreement and this





Exclusive License SF2012-063   Page 29 of  34




--------------------------------------------------------------------------------

Agreement will be construed as if such invalid, illegal or unenforceable
provisions had never been contained in it.

30.8

Independent Contractors.  In performing their respective duties under this
Agreement, each of the parties will be operating as an independent contractor.
 Nothing contained herein will in any way constitute any association,
partnership, or joint venture between the parties hereto, or be construed to
evidence the intention of the parties to establish any such relationship.
 Neither party will have the power to bind the other party or incur obligations
on the other party's behalf without the other party's prior written consent.

30.9

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which together shall constitute one and the same Agreement.  For purposes of
executing this Agreement, a facsimile (including a PDF image delivered via
email) copy of this Agreement, including the signature pages, will be deemed an
original.  The parties agree that neither party will have any rights to
challenge the use or authenticity of a counterpart of this Agreement based
solely on that its signature, or the signature of the other party, on such
counterpart is not an original signature.

30.10

Execution. The terms and conditions of this Agreement shall be considered by The
Regents to be withdrawn from the Licensee’s consideration and the Agreement
itself to be null and void, unless this Agreement is executed by both The
Regents and the Licensee within thirty (30) days of when the execution copy is
circulated for signatures.













REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY





























Exclusive License SF2012-063   Page 30 of  34




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, both The Regents and the Licensee have executed this
Agreement by their respective and duly authorized officers on the day and year
written.




ACCUREXA, INC.

THE REGENTS OF THE UNIVERSITY

OF CALIFORNIA




By:

__________________________

By:

___________________________

(Signature)

(Signature)




Name:

__________________________

Name:

__________________________

(Please Print)

(Please Print)




Title:

__________________________

Title:

__________________________




Date:

__________________________

Date:

__________________________





Exclusive License SF2012-063   Page 31 of  34




--------------------------------------------------------------------------------

APPENDIX A:  CONSENT TO SUBSTITUTION OF PARTY

UC Case No.  SF2012-063




This substitution of parties ("Agreement") is effective this             day of
                   , 20__, among The Regents of the University of California
(“The Regents”), a California corporation, having its statewide administrative
offices at 1111 Franklin Street, 12th Floor, Oakland, California 94607-5200 and
acting through its Office of Innovation, Technology, and Alliances, University
of California San Francisco (“UCSF”), 3333 California Street, Suite S-11, San
Francisco, California 94143; Accurexa, Inc. ("Accurexa"), a _____ corporation,
having a principal place of business ________; and [new licensee name] [("YYY")]
a ______________________ corporation, having a principal place of business at
_________________________________.




BACKGROUND




A.

The Regents and Accurexa entered into a License Agreement effective
________________ (UC Control No. __-__-____), entitled _________________
("License Agreement"), wherein Accurexa was granted certain rights.

B.

Accurexa desires that [YYY] be substituted as Licensee (defined in the License
Agreement) in place of Accurexa, and The Regents is agreeable to such
substitution.

C.

[YYY] has read the License Agreement and agrees to abide by its terms and
conditions.




The parties agree as follows:

1.

[YYY] assumes all liability and obligations under the License Agreement and is
bound by all its terms in all respects as if it were the original Licensee of
the License Agreement in place of Accurexa.

2.

[YYY] is substituted for Accurexa, provided that [YYY] assumes all liability and
obligations under the License Agreement as if [YYY] were the original party
named as Licensee as of the effective date of the License Agreement.

3.

The Regents releases Accurexa from all liability and obligations under the
License Agreement arising before or after the effective date of this Agreement.





Exclusive License SF2012-063   Page 32 of  34




--------------------------------------------------------------------------------

The parties have executed this Agreement in triplicate originals by their
respective authorized officers on the following day and year.




ACCUREXA, INC.

THE REGENTS OF THE

UNIVERSITY OF CALIFORNIA




By:

_____________________________

By:

_____________________________

(Signature)

Name:

_____________________________

Name:

____________________________

(Please print)

Title:

_____________________________

Title:

_____________________________

              

Date:

_____________________________

Date:

_____________________________




[YYY] COMPANY

By:

___________________________

(Signature)

Name:

___________________________

(Please print)

Title:

___________________________




Date:

___________________________
































Exclusive License SF2012-063   Page 33 of  34




--------------------------------------------------------------------------------

APPENDIX B




Cooperative Technology Administration Agreement ("CTAA") executed between the VA
and The Regents- See Attached.








Exclusive License SF2012-063   Page 34 of  34


